FILED
                                                United States Court of Appeals
                   UNITED STATES COURT OF APPEALS       Tenth Circuit

                         FOR THE TENTH CIRCUIT                  February 19, 2019
                         _________________________________
                                                               Elisabeth A. Shumaker
                                                                   Clerk of Court
    JOSEPHINE McGOWAN,

          Plaintiff - Appellant,
                                                        No. 18-1397
    v.                                         (D.C. No. 1:18-CV-01564-LTB)
                                                         (D. Colo.)
    WAL-MART STORES,

          Defendant - Appellee.

                          _________________________________

                          ORDER AND JUDGMENT *
                          _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
                 _________________________________

         Ms. Josephine McGowan asserted pro se claims against Wal-Mart

Stores for a slip-and-fall on its property. The district court dismissed the

action without prejudice, ruling that the claims were barred by the Rooker-

Feldman doctrine and Colorado’s statute of limitations. Though the



*
      Because oral argument would not materially aid our consideration of
this appeal, we have decided the appeal based on Ms. McGowan’s brief and
the record. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited as otherwise appropriate. See Fed.
R. App. P. 32.1(a) and Tenth Cir. R. 32.1(A).
Rooker-Feldman doctrine doesn’t apply, the claims are untimely. So we

affirm the dismissal.

1.    Background

      Ms. McGowan alleges that she injured herself in 2013 when she

slipped in a Wal-Mart store. She first sued Wal-Mart in Colorado state

court. Almost five years after the alleged slip-and-fall, Ms. McGowan

brought this federal lawsuit against Wal-Mart.

2.    The Rooker-Feldman Doctrine

      The district court ruled that Ms. McGowan’s claims were

jurisdictionally barred by the Rooker-Feldman doctrine. On this issue, we

engage in de novo review. Erlandson v. Northglenn Mun. Ct., 528 F.3d 785,

788–89 (10th Cir. 2008). In conducting this review, we conclude that the

Rooker-Feldman doctrine does not apply.

      “The Rooker-Feldman doctrine prohibits federal suits that amount to

appeals of state-court judgments.” Bolden v. City of Topeka, 441 F.3d 1129,

1139 (10th Cir. 2006). This prohibition is triggered when the state court’s

judgment caused the alleged injury. Mo’s Express, LLC v. Sopkin, 441 F.3d

1229, 1237 (10th Cir. 2006). Thus, the doctrine applies when the plaintiff

asks a federal court to alter a state court’s judgment. See, e.g., Mann v.

Boatright, 477 F.3d 1140, 1147 (10th Cir. 2007) (noting that requests for

federal declaratory judgments nullifying state court orders “are precisely

the types of claims encompassed by the Rooker-Feldman doctrine”).


                                      2
      But the doctrine applies only to claims resting on allegations

involving the state-court proceedings. If a federal action merely realleges

claims adjudicated earlier in state court, the law of preclusion applies

rather than the Rooker-Feldman doctrine. Exxon Mobil Corp. v. Saudi Basic

Indus. Corp., 544 U.S. 280, 292 (2005); Bolden, 441 F.3d at 1139.

      Ms. McGowan’s federal claims do not rest on a state-court order; in

fact, her federal complaint does not even mention the state-court lawsuit

against Wal-Mart. Though the claims in the federal and state lawsuits

appear duplicative, the potential defect in the federal suit would involve

claim preclusion rather than the Rooker-Feldman doctrine. 1 So the district

court erred in basing the dismissal on the Rooker-Feldman doctrine.

3.    Statute of Limitations

      The district court also regarded Ms. McGowan’s federal claims as

untimely. We agree.

      As the district court explained, Colorado law provides a two-year

period of limitations. Ms. McGowan alleges that the wrongful act occurred




1
       Claim preclusion is not jurisdictional. See Skinner v. Switzer, 562
U.S. 521, 532 (2011) (“If a federal plaintiff presents an independent claim,
it is not an impediment to the exercise of federal jurisdiction that the same
or a related question was earlier aired between the parties in state court.”
(quotations and brackets omitted)).

                                      3
in 2013, and she waited almost five years to sue. 2 So the action is time-

barred.

4.    Allegations of Conspiracy

      For the first time on appeal, Ms. McGowan generally alleges a

conspiracy between Wal-Mart and at least some of the attorneys who

represented her in state court. Ms. McGowan asks our court to investigate.

Appellant’s Br. at 2–3.

      Ms. McGowan forfeited this claim by failing to raise it in district

court. Pro se litigants are bound by the generally applicable rules of

procedure, Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840–41

(10th Cir. 2005), and we consider arguments newly raised on appeal only

in the “most unusual circumstances,” Carney v. Okla. Dep’t of Pub. Safety,

875 F.3d 1347, 1351 (10th Cir. 2017). Ms. McGowan has not identified any

“unusual circumstances” here, so we decline to consider this newly

presented allegation of a conspiracy.




2
      The district court gave Ms. McGowan an opportunity to argue
equitable tolling. But she did not present such an argument.


                                        4
                                   * * *

      The district court properly dismissed the action as untimely, so we

affirm. 3

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




3     A dismissal based on timeliness would ordinarily be with prejudice.
See United States ex rel. Conner v. Salina Reg. Health Ctr., Inc., 543 F.3d
1211, 1226 (10th Cir. 2008) (concluding that because the state-law claims
were barred by the statute of limitations, the district court should have
dismissed these claims with prejudice). Here the dismissal was without
prejudice. But because we are upholding dismissal based on timeliness, the
dismissal functions effectively as a dismissal with prejudice. See
AdvantEdge Bus. Grp. v. Thomas E. Mestmaker & Assocs., Inc., 552 F.3d
1233, 1236 (10th Cir. 2009) (“This court has recognized that a dismissal
without prejudice can have the practical effect of a dismissal with
prejudice if the statute of limitations has expired.”).

                                     5